283 F.2d 518
FORTUNA-WERKE SPEZIALMASCHINENFABRIK AKTIENGESELLSCHAFT, Appellantv.MANUFACTURERS SUPPLIES CO.
No. 16295.
United States Court of Appeals Eighth Circuit.
Sept. 8, 1960.

1
Appeal from the United States District Court for the eastern District of Missouri.


2
Jennings Bailey, Jr., Washington, D.C., Edmund C. Rogers and Estill E. Ezell, St. Louis, Mo., for appellant.


3
John H. Sutherland, St. Louis, Mo., for appellee.


4
PER CURIAM,


5
Appeal from District Court dismissed on request of appellant.